COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00436-CV


CARROLL CRAIG BOLIN AND                                             APPELLANTS
MARY KATHALINA BOLIN

                                        V.

FIRST STATE BANK                                                          APPELLEE


                                     ----------

           FROM THE 271ST DISTRICT COURT OF WISE COUNTY

                                     ----------

                         MEMORANDUM OPINION 1

                                     ----------

      Appellants Carroll Craig Bolin and Mary Kathalina Bolin attempt to appeal

from the trial court’s summary judgment signed on October 28, 2013. Because

no post-judgment motion was filed to extend the appellate deadline, Appellants’

notice of appeal was due November 27, 2013. See Tex. R. App. P. 26.1(a).

Appellants did not file their notice of appeal until December 10, 2013.

      1
       See Tex. R. App. P. 47.4.
      On December 13, 2013, we notified Appellants of our concern that this

court lacked jurisdiction over this appeal because Appellants’ notice of appeal

was not timely filed. See Tex. R. App. P. 26.1. We informed Appellants that

unless they or any party desiring to continue the appeal filed a response showing

a reasonable explanation for the late filing of the notice of appeal on or before

December 23, 2013, this appeal could be dismissed for want of jurisdiction. See

Tex. R. App. P. 10.5(b), 26.3(b), 42.3(a). We received no response.

      The time for filing a notice of appeal is jurisdictional in this court, and

absent a timely-filed notice of appeal or extension request, we must dismiss the

appeal. See Tex. R. App. P. 2, 25.1(b), 26.3; Jones v. City of Houston, 976
S.W.2d 676, 677 (Tex. 1998); Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.

1997). A motion for extension of time is necessarily implied when an appellant

acting in good faith files a notice of appeal beyond the time allowed by rule 26.1

but within the fifteen-day period in which the appellant would be entitled to move

to extend the filing deadline under rule 26.3. See Jones, 976 S.W.2d at 677;

Verburgt, 959 S.W.2d at 617; see also Tex. R. App. P. 26.1, 26.3. Even when a

motion for extension is implied, however, it is still necessary for the appellant to

reasonably explain the need for an extension. See Jones, 976 S.W.2d at 677;

Verburgt, 959 S.W.2d at 617.

      Because Appellants’ notice of appeal was untimely and because

Appellants did not provide any explanation for needing an extension, we dismiss

the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f); Jones,

                                         2
976 S.W.2d at 677; Verburgt, 959 S.W.2d at 617; Chilkewitz v. Winter, 25
S.W.3d 382, 383 (Tex. App.—Fort Worth 2000, no pet.).

                                               PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: March 13, 2014




                                     3